Citation Nr: 1613838	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  08-28 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation higher than 10 percent for residuals of a left thigh injury.

2. Propriety of a rating reduction 20 percent to noncompensable for bilateral hearing loss, effective March 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to April 1986, and from  July 1988 to August 1991.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Muskogee, Oklahoma, later transferred to the St. Petersburg, Florida                    Regional Office.  There was a prior April 2013 Board remand.  In accordance with that remand action a Statement of the Case was issued on the reduction in rating claim, and the Veteran has since perfected a timely appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that on his February 2015 VA Form 9 (Substantive Appeal) for the reduction in rating claim the Veteran requested a Travel Board hearing, which is held at the Regional Office before a Veterans Law Judge.  

Records in the "Virtual VA" electronic claims folder confirm the AOJ is clearly aware of the outstanding hearing request, and has placed the Veteran on the list of claimants to be scheduled for a Travel Board hearing.  However, the hearing has not been held yet, and remand is required for the AOJ to schedule this proceeding.    

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

